Citation Nr: 0800095	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain, superimposed on 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1974.

This case comes before the Board of Veterans? Appeals (Board) 

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain, superimposed on 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1974.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a May 2002 rating decision from the Los Angeles, 
California, RO, the veteran's rating for service-connected 
lumbosacral strain, superimposed on spondylolisthesis, was 
increased to 20 percent.  The veteran filed a notice of 
disagreement with that rating, and later filed a timely VA 
Form 9 appealing that issue.  The veteran's claim was 
transferred to the St. Petersburg RO in September 2005 (he 
moved to that RO's jurisdiction).  In a January 2007 rating 
decision, the veteran was given an evaluation of 10 percent 
for radiculopathy, left lower extremity; and an evaluation of 
10 percent for radiculopathy, right lower extremity.  That 
same day a Supplemental Statement of the Case was issued 
relating to the veteran's claim for an increased evaluation 
for his service-connected lumbosacral strain, superimposed on 
spondylolisthesis.  The Supplemental Statement of the Case 
included the evaluations for radiculopathy of both lower 
extremities.  This was to reflect a rating action.  The 
veteran has not initiated an appeal on those issues, and as 
such the only issue fully developed is set out on the title 
page.

In May 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., to 
accommodate the veteran's request for a Board hearing.  In 
October 2007, the veteran and his spouse appeared and 
testified before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  Prior to January 23, 2004, the veteran's service 
connected lumbar spine disability more nearly exhibited 
severe limitation of motion; he had more than intermittent 
relief of intervertebral disc syndrome (IVDS) attacks with no 
chronic neurologic deficits.

2.  Since January 23, 2004, the veteran's lumbar spine 
disability has been manifested by chronic, pronounced IVDS 
symptoms with radiculopathy in the lower extremities.


CONCLUSIONS OF LAW

1.  Prior to January 23, 2004, the criteria for a 40 percent 
rating for service-connected lumbosacral strain, superimposed 
on spondylolisthesis, have been met.  38 U.S.C.A. §§ 38 
U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 (in effect prior to 
September 23, 2002).

2.  Since January 23, 2004, the criteria for a 60 percent 
rating for service-connected lumbosacral strain, superimposed 
on spondylolisthesis, have been met.  38 U.S.C.A. §§ 38 
U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (in effect prior to September 23, 
2002), Diagnostic Code 5243 (in effect since September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim in December 2001.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for the veteran's low back disability is warranted.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).

At the time the veteran filed his claim, service connected 
lumbosacral strain, superimposed on spondylolisthesis, was 
evaluated as 20 percent disabling under Diagnostic Code (DC) 
5295 which represented lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion.  
A maximum 40 percent rating was warranted for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provided a 20 percent rating 
for moderate limitation of motion, and a maximum 40 percent 
rating for severe limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, DC 5292.

Since the RO included the veteran's disc disease as part of 
his service-connected back disability, the Board will also 
consider DC 5293, which provided a 40 percent rating for 
recurring attacks of severe IVDS with intermittent relief; 
and a maximum 60 percent rating for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to IVDS became effective on 
September 23, 2002. Under the revised criteria, IVDS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and the maximum 60 percent rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
and treatment prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2007).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's lumbar spine more nearly 
exhibits severe limitation of motion and thus meets the 
criteria for a 40 percent rating under DC 5292.  Although the 
words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule, the Schedule for Rating Disabilities 
provides some guidance by listing normal ranges of motion of 
the thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

The relevant evidence includes a VA examination reported 
dated in April 2002 showing lumbar spine motion limited to 40 
degrees of forward flexion.  Additionally, private clinical 
records described forward motion of the lumbar spine limited 
to "1/5th of normal" in August 2002, "1/3rd" of normal in 
March 2003, and "1/10th" of normal in February 2004.  These 
records further described the presence of muscle spasm with 
an "off and on" loss of mobility and range-of-motion 
depending on the veteran's flare-ups of disability.  Since 
the veteran has reported exacerbations of low back pain 
resulting in additional loss of mobility, which appears to be 
supported by adequate pathology, the Board finds that his 
lumbar spine has more nearly exhibited severe limitation of 
motion, when taking into consideration his credible 
complaints of functional impairment on use, for the whole 
appeal period.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; see 
also DeLuca, supra.  

Notably, the 40 percent rating is the maximum schedular 
rating for limitation of motion under Diagnostic Code 5292 
and lumbosacral strain under Diagnostic Code 5295.

Effective to the regulatory change on September 23, 2002, the 
RO has assigned separate 10 percent ratings for radiculopathy 
of the right and left lower extremities representing the 
chronic neurologic manifestations of the veteran's IVDS.  
Notably, the medical evidence does not support the favorable 
effective date of award assigned.  See, e.g., Private medical 
report dated February 12, 2004 (indicating an impression of 
no clinical evidence of lumbar radiculopathy).  As held 
above, the Board has awarded the maximum 40 percent rating 
for severe lumbar spine motion representing the chronic 
orthopedic manifestations of the veteran's IVDS.  After 
applying the bilateral factor for both extremities under 
38 C.F.R. § 4.26 and combining the ratings under 38 C.F.R. 
§ 4.25, a total 50 percent schedular rating is in effect 
since September 23, 2002 by separately rating his chronic 
orthopedic and neurologic disabilities under Diagnostic Code 
5293 (in effect prior to September 26, 2003).

The Board finds that the lay and medical evidence prior to 
January 23, 2004 does not support a higher rating under the 
applicable diagnostic codes.  There is clearly no evidence of 
ankylosis of the lumbar spine.  An April 2002 VA examination 
report demonstrated no chronic neurologic deficits, and 
documented the veteran's description of "occasional" 
exacerbations of IVDS symptoms.  A private examination report 
in March 2003 described a one year history of "on and off 
back pain" while progress notes recorded the veteran's 
description of constant back pain with episodes of a "shock 
feeling" across his back and into his legs "at times."  
The records do not disclose episodes of IVDS of a total 
duration of at least 4 weeks, requiring treatment and a 
prescription of bed rest by a physician, for any 12-month 
period.

The Board is persuaded from review of a January 23, 2004, 
examination report by Dr. S.G. that an increased severity of 
the veteran's symptoms occurred on or about that time.  The 
veteran has testified to a progressive worsening of his IVDS 
symptoms to the point that he began spending more time in 
bed.  This testimony coincides with the January 23, 2004, 
examination report that includes the veteran's descriptions 
of a one-month history of spending most of his day in bed 
with inadequate pain control from his medications.  A follow-
up examination in February 2004 did not demonstrate any 
clinical evidence of lumbar radiculopathy, but it was thought 
his chronic back pain and bilateral leg numbness might be 
alleviated with an epidural steroid injection.  

VA examination in August 2006 attributed the radicular 
symptoms in both legs to impairment of the L4, L5 and S1 
dermatomes.

The Board is of the opinion that the lay report and physical 
findings contained in the January 23, 2004 private 
examination report reflects an increased severity of symptoms 
during the appeal period to the extent that the veteran's 
overall disability picture more nearly approximated 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy.  Thus, an increased evaluation to 60 
percent under Diagnostic Code 5293 is warranted effective 
January 23, 2004.  This is the highest available rating under 
Diagnostic Code 5293, and under Diagnostic Code 5243 based 
upon incapacitating episodes of IVDS.  As there is no 
ankylosis of the lumbar spine, there is no basis for 
consideration of a higher rating still.

In summary, the Board finds that the veteran is entitled to a 
40 percent rating for severe limitation of motion under 
Diagnostic Code 5292 for the whole appeal period.  
Furthermore, the Board finds that the veteran is entitled to 
an increased rating to 60 percent under Diagnostic Code 5293 
effective January 23, 2004.  The veteran's credible and 
competent descriptions of lumbar spine symptoms have been 
relied upon by the Board in awarding higher disability 
ratings.  The preponderance of the lay and medical evidence, 
however, is against any greater evaluations.  The benefit of 
the doubt rule, therefore, is not applicable.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, a pre-adjudicatory RO letter in April 2002 
substantially complied with the VCAA notice requirements.  
The letter informed the veteran of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was asked to describe any 
additional evidence or to submit the evidence itself directly 
to the RO.  To the extent that the April 2002 notice was 
deficient, a July 2006 RO letter provided the veteran a list 
of the evidence of record, advised him to submit any evidence 
in his possession that pertained to his claim, and notified 
him of the criteria for establishing an effective date of 
award.  The claim was readjudicated in a January 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

From the record, the Board finds that any timing deficiency 
of compliant VCAA notice has not affected the essential 
fairness of the adjudication as a reasonable person could be 
expected from the notices provided of the evidence needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In fact, the veteran's statements and 
testimony, in part, have been relied upon for showing an 
increased severity of disability during the appeal period.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record includes all identified VA 
clinical records, all pertinent private clinical records, and 
documents pertaining to his award of disability benefits with 
the Social Security Administration (SSA).  He was further 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge at 
which time he indicated that his SSA award was based upon 
records associated with the claims folder without any 
additional examination obtained by SSA.  The veteran was 
afforded VA medical examinations in April 2002 and August 
2006.  The evidence of record is sufficient to decide the 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

For the time period prior to January 23, 2004, a 40 percent 
disability rating for severe limitation of lumbar spine 
motion is granted.

For the time period beginning on January 23, 2004, a 60 
percent disability rating for IVDS of the lumbar spine is 
granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


